Exhibit 10.1

EIGHTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) entered
into as of this 30th day of September, 2019 is by and among MANITEX
INTERNATIONAL, INC., a Michigan corporation (“Manitex International”), MANITEX,
INC., a Texas corporation (“Manitex”), MANITEX SABRE, INC., a Michigan
corporation (“Sabre”), BADGER EQUIPMENT COMPANY, a Minnesota corporation
(“Badger”), CRANE AND MACHINERY, INC., an Illinois corporation (“Crane and
Machinery”), CRANE AND MACHINERY LEASING, INC., an Illinois corporation (“Crane
and Machinery Leasing”), and MANITEX, LLC, a Delaware limited liability company
(“Manitex LLC”; together with Manitex International, Manitex, Sabre, Badger,
Crane and Machinery, and Crane and Machinery Leasing, collectively, the
“Borrowers”), CIBC BANK, USA, formerly known as The PrivateBank and Trust
Company (in its individual capacity, “CIBC Bank”), as administrative agent and
sole lead arranger (in such capacity, “Administrative Agent”), and the lenders
party thereto (the “Lenders”).

W I T N E S S E T H:

WHEREAS, Administrative Agent, Lenders, and Borrowers are party to that certain
Loan and Security Agreement dated as of July 20, 2016, as amended by that
certain First Amendment to Loan and Security Agreement dated as of August 4,
2016, that certain Consent and Second Amendment to Loan and Security Agreement
dated as of September 30, 2016, that certain Third Amendment to Loan and
Security Agreement dated as of November 8, 2016, that certain Fourth Amendment
to Loan and Security Agreement dated as of February 10, 2017, that certain Fifth
Amendment to Loan and Security Agreement dated as of April 26, 2017, that
certain Sixth Amendment to Loan and Security Agreement dated as of March 9, 2018
and that certain Seventh Amendment to Loan and Security Agreement dated as of
July 23, 2018 (as amended hereby and as the same may be from time to time
further amended, supplemented or otherwise modified, the “Agreement”); and

WHEREAS, Administrative Agent, Lenders and Borrowers desire to enter into this
Amendment to, among other items, (i) consent to the repayment of certain
indebtedness of the PM Group by the Borrowers using proceeds of the Revolving
Loans, (ii) increase the amount of the Revolving Loan Commitment, (iii) modify
certain financial covenants, (iv) modify the applicable interest rate schedule,
(v) extend the Maturity Date as provided for herein and (v) otherwise amend the
Agreement in accordance with the terms herein.

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:

Section 1    Incorporation of the Agreement. All capitalized terms which are not
defined hereunder shall have the same meanings as set forth in the Agreement,
and the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Section 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.



--------------------------------------------------------------------------------

Section 2    Amendment of the Agreement.

(a)    The definition of the terms “Adjusted Excess Availability”, “Benchmark
Replacement”, “Benchmark Replacement Adjustment”, “Benchmark Replacement
Conforming Changes”, “Benchmark Replacement Date”, Benchmark Transition Event”,
“Benchmark Transition Start Date, “Benchmark Unavailability Period”, “Early
Opt-in Election”, “Eighth Amendment Effective Date”, “Relevant Governmental
Body”, “SOFR”, “Term SOFR”, and “Unadjusted Benchmark Replacement” are hereby
added to Section 1.1 of the Agreement to read in their entirety as follows:

Adjusted Excess Availability shall mean, as of any date of determination by
Administrative Agent, the lesser of (i) the Total Revolving Loan Commitment less
the sum of the outstanding Revolving Loans and Letter of Credit Obligations plus
the amount of all cash on deposit with CIBC Bank which is subject to a first
priority perfected security interest in favor of Administrative Agent and
(ii) the Total Revolving Loan Availability less the sum of the outstanding
Revolving Loans and Letter of Credit Obligations plus the amount of all cash on
deposit with CIBC Bank which is subject to a first priority perfected security
interest in favor of Administrative Agent, in each case as of the close of
business on such date and assuming, for purposes of calculation, that all
accounts payable (other than accounts payable between Borrowers) which remain
unpaid more than sixty (60) days after the due dates thereof as the close of
business on such date (exclusive of accounts payable that remain in dispute on
such date) are treated as additional Revolving Loans outstanding on such date.

“Benchmark Replacement” means the sum of: (a) the alternative benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent in
its reasonable discretion giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method of calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by Administrative Agent in its reasonable discretion giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or then
prevailing market convention for determining a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

2



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

 

3



--------------------------------------------------------------------------------

(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or Required Lenders, as applicable, by notice to Borrowers, Administrative Agent
(in the case of such notice by Required Lenders) and Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with the
Section titled “Effect of Benchmark Transition Event” and (y) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to the Section titled “Effect of Benchmark Transition Event.”

“Early Opt-in Election” means the occurrence of:

(1)    (i) a determination by Administrative Agent or (ii) a notification by
Required Lenders to Administrative Agent (with a copy to Borrowers) that
Required Lenders have determined, that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 4.6 (Effect of Benchmark Transition Event), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate, and

(2)    (i) the election by Administrative Agent or (ii) the election by Required
Lenders to declare that any Early Opt-in Election has occurred and the
provision, as applicable, by Administrative Agent of written notice of such
election to Borrower and Lenders or by Required Lenders of written notice of
such election to Administrative Agent.

Eighth Amendment Effective Date shall mean September 30, 2019.

Relevant Governmental Body means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

4



--------------------------------------------------------------------------------

SOFR with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

Term SOFR means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

Unadjusted Benchmark Replacement means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(b)    The definition of the terms “Applicable Margin”, “EBITDA”, “LIBOR Rate”
“Maturity Date”, “Maximum Aggregate Loan Amount”, “Note”, “Total Revolving Loan
Commitment” and “US Revolving Loan Availability” appearing in Section 1.1 of the
Agreement are hereby amended and restated to read as follows:

Applicable Margin shall mean the margin set forth below with respect to Base
Rate Loans, LIBOR Rate Loans and the Unused Line Fee, as in effect from time to
time, as applicable; provided, that the initial Applicable Margin shall be set
at Level III until five (5) Business Days after receipt of Borrowers’ quarterly
financial statements for the fiscal quarter ending September 30, 2019.
Thereafter, the Applicable Margin shall be adjusted five (5) Business Days after
receipt of Borrowers’ quarterly financial statements based on Borrowers’ average
Adjusted Excess Availability for the quarterly period ending on the date of
calculation (provided that, if Borrowers fail to deliver quarterly financial
statements within the time period required by this Agreement on such date, the
Applicable Margin shall conclusively be presumed to be equal to the highest
level set forth on the chart below from the date such financial statements were
required to be delivered until five (5) Business Days after receipt of such
financial statements), as set forth on the following chart:

 

Level

   Average Adjusted
Excess Availability    Base Rate
Revolving Loans
Applicable Margin     LIBOR Rate
Revolving Loans
Applicable Margin     Unused
Line Fee
Percentage  

I

   >$10,000,000      0.00 %      1.75 %      0.375 % 

II

   £$10,000,000 but
>$5,000,000      0.25 %      2.00 %      0.375 % 

III

   $5,000,000 or less      0.50 %      2.25 %      0.250 % 

If, as a result of any restatement of or other adjustment to the financial
statements of Borrowers or for any other reason, Administrative Agent determines
that (a) Adjusted Excess Availability as calculated by Borrowers as of any
applicable date was inaccurate and (b) a proper calculation of Adjusted Excess
Availability would have resulted in different pricing for any period, then
(i) if the proper calculation of Adjusted Excess Availability would have
resulted in higher pricing for such period, Borrowers shall automatically and
retroactively be

 

5



--------------------------------------------------------------------------------

obligated to pay to Administrative Agent, for the benefit of the Lenders,
promptly on demand by Administrative Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of Adjusted Excess Availability would have resulted in lower
pricing for such period, neither Administrative Agent nor any Lender shall have
any obligation to repay any interest or fees to Borrowers; provided that if, as
a result of any restatement or other event a proper calculation of Adjusted
Excess Availability would have resulted in higher pricing for one or more
periods and lower pricing for one or more other periods (due to the shifting of
income or expenses from one period to another period or any similar reason),
then the amount payable by Borrowers pursuant to clause (i) above shall be based
upon the excess, if any, of the amount of interest and fees that should have
been paid for all applicable periods over the amount of interest and fees paid
for all such periods.

EBITDA shall mean, without duplication, with respect to any period, Borrowers’
(i) net income after Taxes for such period (excluding any after-tax gains or
losses on the sale of assets (other than the sale of Inventory in the ordinary
course of business) and excluding other after-tax extraordinary gains or
losses), plus (ii) Interest Expense (whether paid or accrued), plus (iii) income
tax expense (whether paid or accrued), plus (iv) depreciation, plus
(v) amortization (including amortization of goodwill, debt issuance costs and
amortization and any non-cash impairment of intangibles) for such period, plus
(vi) upon approval by Administrative Agent, any fees, expenses or other costs
incurred in connection with the sale of any Subsidiary, plus (vii) any other
non-cash charges or gains which have been subtracted in calculating net income
after Taxes for such period (including stock-based compensation), plus
(viii) management fees received in cash not to exceed $500,000 per Fiscal Year,
plus (ix) non-cash stock and other non-cash expenses approved by the
Administrative Agent, plus (x) one-time cash expenses approved in writing by the
Administrative Agent in its sole discretion, plus (xi) the non-cash charges and
expenses incurred in connection with restructuring initiatives approved in
writing by Administrative Agent in its sole discretion.

LIBOR Rate shall mean a rate of interest equal to (i) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Administrative Agent in its sole discretion), divided by
(ii) a number determined by subtracting from 1.00 the then stated maximum
reserve percentage for determining reserves to be maintained by member banks of
the Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as LIBOR is otherwise determined by Administrative Agent in its sole and
absolute discretion. The LIBOR Rate shall remain fixed during such Interest
Period.

 

6



--------------------------------------------------------------------------------

Maturity Date shall mean the earlier to occur of (i) the date that is
thirty (30) days prior to the maturity date of any Subordinated Debt and
(ii) July 20, 2023.

Maximum Aggregate Loan Amount shall mean Thirty Million Dollars ($30,000,000) as
of the Eighth Amendment Effective Date, and at all times thereafter.

Note shall mean that certain Second Substitute Revolving Loan Note dated as of
the Eighth Amendment Effective Date in the maximum principal amount of Thirty
Million Dollars ($30,000,000.00) made by the Borrowers in favor of CIBC Bank
USA, as may be amended, modified or restated from time to time.

Total Revolving Loan Commitment shall mean an amount equal to Thirty Million
Dollars ($30,000,000) as of the Eighth Amendment Effective Date and at all times
thereafter.

US Revolving Loan Availability shall mean with respect to Borrowers an amount up
to the lesser of the sum of the following sublimits: (i) up to eighty-five
percent (85%) of the face amount (less maximum discounts, credits and allowances
which may be taken by or granted to Account Debtors in connection therewith in
the ordinary course of Borrowers’ business) of US Borrowers’ Eligible US
Accounts (it being understood and agreed that such advance rate shall be reduced
by one (1) percentage point for each whole or partial percentage point by which
Dilution (as determined by Administrative Agent in good faith based on the
results of the most recent twelve (12) month period for which Administrative
Agent has conducted a field audit of Borrowers) exceeds five percent (5%)), plus
(ii) up to fifty percent (50%) of the lower of cost or market value of US
Borrowers’ Eligible US Inventory and Eligible Chassis Inventory up to a maximum
aggregate amount of Twenty Million Dollars ($20,000,000), plus (iii) up to
eighty percent (80%) of the lower of cost or market value of US Borrowers’ Used
Equipment Purchased for Resale or Rent up to a maximum aggregate amount of Two
Million Dollars ($2,000,000), plus (iv) fifty percent (50%) of Eligible Mexico
Receivables, provided, however, that the amount of such Eligible Mexico
Receivables shall not exceed $400,000 in the aggregate at any time, minus
(v) such reserves as Administrative Agent elects, in its Permitted Discretion,
determined in good faith, to establish from time to time, including, without
limitation, reserves with respect to Bank Products Obligations and Hedging
Obligations.

(c)    Section 4.3.3 of the Loan Agreement is hereby amended and restated to
read as follows:

 

7



--------------------------------------------------------------------------------

4.3.3    Unused Line Fee. Borrowers jointly and severally agree to pay to
Administrative Agent, for the ratable benefit of Lenders having Revolving Loan
Commitments, an unused line fee set at the Applicable Margin multiplied by the
difference between the Total Revolving Loan Commitment and the average daily
balance of the Revolving Loans plus the Letter of Credit Obligations for each
month (the “Unused Line Fee”) which Unused Line Fee shall be fully earned by
such Lenders on the first day of each month and payable monthly in arrears on
the first Business Day of each month with respect to all activity through the
last day of the prior month. Said fee shall be calculated on the basis of a 360
day year.

(d)    A new Section 4.6 is hereby added to the Loan Agreement to read as
follows:

4.6    Effect of Benchmark Transition Event.

(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, Administrative Agent (without,
except as specifically provided in the two following sentences, any action or
consent by any other party to this Agreement) may amend this Agreement to
replace the LIBOR Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m.
(Chicago time) on the fifth (5th) Business Day after Administrative Agent has
posted such proposed amendment to all Lenders and Borrower Representative so
long as Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising Required Lenders have delivered to Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section 4.6
will occur prior to the applicable Benchmark Transition Start Date.

(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(c)    Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Borrower Representative and Lenders of (i) any occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, and
its related Benchmark Replacement Date and Benchmark Transition Start Date,
(ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of
any Benchmark Replacement Conforming Changes and (iv) the commencement or
conclusion of any Benchmark Unavailability Period.

 

8



--------------------------------------------------------------------------------

Any determination, decision or election that may be made by Administrative Agent
or Lenders pursuant to this Section 4.6, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other part hereto,
except, in each case, as expressly required pursuant to this Section 4.6.

(d)    Benchmark Unavailability Period. Upon Borrower Representative’s receipt
of notice of the commencement of a Benchmark Unavailability Period, Borrowers
will be deemed to have converted any pending request for a LIBOR Loan, and any
conversion to or continuation of any LIBOR Loans to be made, converted or
continued during any Benchmark Unavailability Period into a request for
borrowing of or conversion to Base Rate Loans.

(e)    Section 13.6(p) of the Loan Agreement is hereby amended and restated to
read as follows:

(p)    On and after the Eighth Amendment Effective Date, Manitex International
may make additional loans and/or equity investments in the PM Group utilizing
the proceeds of Revolving Loans to be utilized solely to pay outstanding
indebtedness of the PM Group owed to BPER, Unicredit and Banca Monte dei Paschi
di Siena S.p.A. in an aggregate amount not to exceed $27,000,000 U.S. Dollars on
terms and conditions acceptable to Administrative Agent, provided (x) Borrowers
have Adjusted Excess Availability of at least $10,000,000 after making such
Investment, (y) no Default or Event of Default exists before or after giving
effect to such Investment and (z) to the extent such Investment is structured as
a loan, Manitex International pledges such intercompany note to the
Administrative Agent as security for the Obligations pursuant to documentation
in form and substance acceptable to the Administrative Agent. Borrowers agree to
provide Administrative Agent at least thirty (30) days’ prior written notice
before making any additional Investment in the PM Group;

(f)    Section 13.12 of the Loan Agreement is hereby amended and restated to
read as follows:

13.12    Subordinated Debt/Other Debt. No Loan Party shall, nor shall it permit
any other Loan Party, to (a) make any payment (whether for principal, interest
or other amounts), redemption, prepayment, defeasance or repurchase of any
Subordinated Debt, except in accordance with the applicable Subordination
Agreement with respect to such Subordinated Debt, (b) amend or otherwise modify,
or waive any rights under, any terms or provisions of any Subordinated Debt,
except that such terms and provisions may be amended solely to the extent
permitted under any subordination agreement relating to the Subordinated Debt
Documents or (c) unless otherwise approved by the Administrative Agent in
writing, make any payments under that certain Promissory Note dated December 19,
2014 in the original principal amount of $1,594,013 payable by Manitex
International to Terex, as amended, modified or restated from time to time.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrowers may make additional payments on the
Investor Subordinated Note and the Terex Subordinated Note provided (i) no
Default or Event of Default exists before or after giving effect to such
payment, (ii) the Borrowers’ average Adjusted Excess Availability is no less
than $7,500,000 for the ninety (90) days immediately prior to making such
payment and after giving effect to the borrowing of all Revolving Loans required
to make such payment and (iii) the consolidated EBITDA of the Borrowers and
their Subsidiaries is greater than or equal to $12,500,000 for the most recent
twelve months prior to the making of such payment.

(g)    Section 14.1 of the Agreement is hereby amended and restated to read as
follows:

14.1    Fixed Charge Coverage. If, as of the end of any applicable Computation
Period set forth below, Borrowers have (x) less than $15,000,000 of Excess
Availability and (y) more than $5,000,000 in outstanding Revolving Loans, then
Borrowers shall not permit the ratio of (i) EBITDA minus (ii) all unfinanced
Capital Expenditures of Borrowers during the applicable period to (iii) Fixed
Charges to be less than the ratio for such period set forth below:

 

Period

  

Ratio

 

Twelve (12) month period ended September 30, 2019 and each Computation Period
ended thereafter

     1.10:1.0  

(h)    The second sentence of Section 20.1(b) of the Agreement is hereby amended
and restated to read as follows:

Except as set forth in Section 4.6(b), no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(i)    Annex I to the Agreement is hereby replaced with Annex I hereto.

Section 3    Delivery of Documents. The following documents and other items
shall be delivered concurrently with this Amendment:

(i)    this Amendment;

(ii)    that certain Third Substitute Revolving Note dated as of the date hereof
in favor of Lender;

(iii)    such other documents and certificates as Administrative Agent shall
reasonably request; and

 

10



--------------------------------------------------------------------------------

(iv)    payment of an amendment fee of $25,000, which amount shall be fully
earned, payable and non-refundable as of the date hereof.

Section 4    Representations, Covenants and Warranties; No Default. Borrowers
hereby represent and warrant to Administrative Agent as of the date hereof as
follows:

(a)    The execution and delivery of this Amendment and the performance by
Borrowers of their obligations hereunder are within Borrowers’ powers and
authority, have been duly authorized by all necessary corporate action and do
not and will not contravene or conflict with the organizational documents of
Borrowers;

(b)    The Agreement (as amended by this Amendment) and the other Loan Documents
constitute legal, valid and binding obligations enforceable in accordance with
their terms by Administrative Agent against Borrowers, and Borrowers expressly
reaffirm and confirm each of their obligations under the Agreement (as amended
by this Amendment) and each of the other Loan Documents. Borrowers further
expressly acknowledge and agree that Administrative Agent has a valid, duly
perfected, first priority and fully enforceable security interest in and lien
against each item of Collateral except as otherwise set forth in the Agreement.
Borrowers agree that they shall not dispute the validity or enforceability of
the Agreement (as it was stated before and after this Amendment) or any of the
other Loan Documents or any of its respective obligations thereunder, or the
validity, priority, enforceability or extent of Administrative Agent’s security
interest in or lien against any item of Collateral, in any judicial,
administrative or other proceeding;

(c)    No consent, order, qualification, validation, license, approval or
authorization of, or filing, recording, registration or declaration with, or
other action in respect of, any governmental body, authority, bureau or agency
or other Person is required in connection with the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
this Amendment;

(d)    The execution, delivery and performance of this Amendment by Borrowers
does not and will not violate any law, governmental regulation, judgment, order
or decree applicable to Borrowers and does not and will not violate the
provisions of, or constitute a default or any event of default under, or result
in the creation of any security interest or lien upon any property of Borrowers
pursuant to, any indenture, mortgage, instrument, contract, agreement or other
undertaking to which any Borrower is a party or is subject or by which any
Borrower or any of its real or personal property may be bound; and

(e)    The representations, covenants and warranties set forth in Section 11 of
the Agreement shall be deemed remade as of the date hereof by Borrowers, except
that any and all references to the Agreement in such representations and
warranties shall be deemed to include this Amendment. No Event of Default has
occurred and is continuing and no event has occurred and is continuing which,
with the lapse of time, the giving of notice, or both, would constitute such an
Event of Default under the Agreement.

Section 5    Fees and Expenses. The Borrowers agree to pay on demand all costs
and expenses of or incurred by Administrative Agent, including, but not limited
to, legal fees and expenses, in connection with the evaluation, negotiation,
preparation, execution and delivery of this Amendment.

 

11



--------------------------------------------------------------------------------

Section 6    Effectuation. The amendments to the Agreement contemplated by this
Amendment shall be deemed effective immediately upon the full execution of this
Amendment and without any further action required by the parties hereto. There
are no conditions precedent or subsequent to the effectiveness of this
Amendment.

Section 7    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. A facsimile or other
electronic signature to this Amendment shall be deemed an original signature
hereunder.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

Signature Page to Eighth Amendment to Loan and Security Agreement

IN WITNESS WHEREOF, the parties hereto have duly executed this Eighth Amendment
to Loan and Security Agreement as of the date first above written.

 

BORROWERS:     MANITEX INTERNATIONAL, INC., a Michigan corporation     MANITEX,
INC., a Texas corporation     MANITEX SABRE, INC., a Michigan corporation    
BADGER EQUIPMENT COMPANY, a Minnesota corporation     CRANE AND MACHINERY, INC.,
an Illinois corporation     CRANE AND MACHINERY LEASING, INC., an Illinois
corporation     MANITEX, LLC, a Delaware limited liability company     By:   /s/
S. Filipov     Name:   S. Filipov     Title:   CEO



--------------------------------------------------------------------------------

Signature Page to Eighth Amendment to Loan and Security Agreement

 

ADMINISTRATIVE AGENT AND LENDER:     CIBC BANK, USA, as Administrative Agent and
a Lender     By:   /s/ Todd Bernier       Todd Bernier, Managing Director



--------------------------------------------------------------------------------

ANNEX I – COMMITMENTS

 

Lender

  

US Revolving Loan Commitment

CIBC Bank USA

   Thirty Million Dollars ($30,000,000)

Total

   Thirty Million Dollars ($30,000,000)